United Biologics, LLC d/b/a
                                                                            United Allergy




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                        November 30, 2015

                                       No. 04-15-00563-CV

                            HOLLY RIDGE HEALTHCARE, P.A.,
                                      Appellant

                                                 v.

                  UNITED BIOLOGICS, LLC d/b/a United Allergy Services,
                                    Appellee

                   From the County Court at Law No. 5, Bexar County, Texas
                                Trial Court No. 2014CV02437
                               Jason W. Wolff, Judge Presiding

                                          ORDER
        Appellee’s brief was due to be filed with this court on November 6, 2015. See TEX. R.
APP. P. 38.6(b). To date, no Appellee’s brief or a motion for extension of time has been filed.
         If Appellee wishes to file a brief in this appeal, Appellee is hereby ORDERED to file
within TEN DAYS of the date of this order (1) Appellee’s brief, and (2) a reasonable explanation
for failing to timely file the brief. See id. R. 38.6(d). If Appellee wishes the response to serve as
a motion for extension of time, the response must comply with Rule 10.5(b)(1) of the Texas
Rules of Appellate Procedure and the Fourth Court of Appeals’ local rules. See id. R. 10.5(b)(1);
4TH TEX. APP. (SAN ANTONIO) LOC. RS., available at http://www.txcourts.gov/4thcoa/practice-
before-the-court/local-rules.aspx.
        If Appellee fails to file an adequate response within TEN DAYS of the date of this order,
the appeal will be set for submission without Appellee’s brief. See Jackson v. Tex. Bd. of
Pardons & Paroles, No. 01-03-00862-CV, 2008 WL 921035, at *1 n.2 (Tex. App.—Houston
[1st Dist.] Apr. 3, 2008, no pet.) (mem. op.) (“‘In a civil case, the court will accept as true the
facts stated [in Appellant’s brief] unless another party contradicts them.’” (alteration in original)
(quoting TEX. R. APP. P. 38.1(g))).


                                                      _________________________________
                                                      Patricia O. Alvarez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of November, 2015.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court